Order entered June 5, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-04-01329-CV

                           DARLENE C. AMRHEIN, Appellant

                                              V.

                             LA MADELEINE, INC., Appellee


                                          ORDER



       Appellant Darlene C. Amrhein’s motion dated May 23, 2013, and received in this Court

on May 28, 2013, for all court records, evidence, and transcripts in her appeals to be prepared

and transferred to the Supreme Court of Texas is DENIED. The Supreme Court of Texas will

request the transfer of any records it needs to resolve any issues pending in its court in

appellant’s cases.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE